Citation Nr: 0832306	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-24 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from April 1978 to April 
1979, May 1991 to July 1991, and June 2000 to April 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The veteran's claims of entitlement to service connection for 
post traumatic stress disorder and a bilateral knee 
disability are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Left Shoulder Disability

At the time of his March 2002 service separation examination, 
the veteran reported a history of a dislocated left shoulder 
on active duty in 1978 during combat school.  The Board 
observes that service treatment records during the veteran's 
first period of active duty (April 1978 to April 1979) are 
not currently associated with the claims folder.  On remand, 
the RO should make an effort to obtain these records.  

The duty to assist provides that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(c).  If VA 
is unable to obtain such records, VA must provide the 
claimant with oral or written notice of that fact.  The 
notice must contain various information, including an 
explanation of the efforts VA made to obtain the records and 
a description of any further action VA will take regarding 
the claim.  38 C.F.R. § 3.159(e).  As it appears that there 
may be available service medical records that are not 
presently associated with the claims folder, remand is 
required.  See 38 C.F.R. § 3.159(c)(2) (2007).



Bilateral Knee Disability

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  A preliminary 
review of the claims file does not indicate the veteran has 
received adequate VCAA notice with regard to his claim of 
entitlement to service connection for a bilateral knee 
disability.

Although the veteran was provided with notice of the evidence 
and information necessary to substantiate a claim of direct 
service connection, as well as a copy of the regulations 
governing a claim for service connection in the June 2004 
statement of the case (SOC), that effort is insufficient 
under current case law.  In particular, the Board points out 
that the VCAA notice provided to the veteran failed to 
explain the evidence and information necessary to 
substantiate a claim of entitlement to secondary service 
connection.  In Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the Court found that proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  In 
view of the foregoing, the Board finds that this claim must 
be remanded for compliance with the VCAA and recent case law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Furthermore, while the Board acknowledges that the veteran 
was provided with a VA examination regarding the veteran's 
claim for service connection of a bilateral knee disability 
in June 2002, the Board notes that the examination report is 
unclear as to whether the veteran's current chondromalacia of 
the patella, as diagnosed at the examination, is related to 
his service.  In this regard, the Board acknowledges that the 
veteran's complete service medical and personnel records for 
all of his periods of service are not currently on file, 
despite attempts by the RO to obtain this evidence, the 
veteran's service medical records for his 2000 to 2002 period 
of service indicate right knee complaints related to his 
service-connected herniated disc at L5-S1.  In addition, the 
veteran related at the June 2002 VA examination that he 
thought that his current knee disability was related to his 
service-connected back disability.  However, the VA examiner 
did not provide an opinion as to the etiology of the 
veteran's current bilateral knee disability.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the Board finds that the veteran should 
be afforded a VA examination in order to determine nature and 
etiology of the veteran's bilateral knee disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See 
also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  

PTSD

The veteran has reported a non-combat stressor of witnessing 
the crash of a B-52 bomber in October 1978 at March Air Force 
Base, California.  He reported that he had to pick up bodies 
and guard the crash site.  His service personal records 
confirm that he was assigned to a Security Police Squadron as 
a Security Specialist at the time.  This crash is supported 
by supported by service department records confirming a B-52 
crash resulting in the death of 5 of out 6 crewmembers.  

The Court has held in Suozzi v. Brown, 10 Vet. App. 307 
(1997) that an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure, and that corroboration of every 
detail is not required.  See also Pentecost v. Principi, 16 
Vet. App. 124 (2002).  The veteran served at March Air Force 
Base at the time of the crash.  His assertion that he assist 
in securing the crash site is consistent with his duties as a 
Security Specialists.  In view of the foregoing, the Board 
finds the allegations pertaining to this stressor to be 
credible and sufficiently verified.  

With regard to a current diagnosis of PTSD, there is 
conflicting medical evidence in the claim folder as to 
whether the veteran currently has PTSD.   In conjunction with 
his claim, the veteran was afforded a compensation and 
pension examination in January 2003.  According to the VA 
examiner, the veteran does not meet the diagnostic criteria 
for PTSD, as he does not have symptoms of PTSD other than 
occasional nightmares about his service.  The January 2003 VA 
examiner also noted the absence of objective, corroborating 
evidence of the veteran's alleged stressors in the veteran's 
claims file.  The VA examiner found that the veteran was more 
appropriately diagnosed as having a borderline personality 
disorder.  On the other hand, the veteran's VA outpatient 
treatment records show that the veteran was diagnosed with 
PTSD in July 2002.  The examiner mentions the veteran's 
experiences in the Gulf War when discussing his PTSD; 
however, as noted above, the confirmed in-service stressor 
occurred over 10 years before his deployment during Operation 
Desert Storm.  

The Board finds that there is competent evidence of PTSD, as 
there are persistent and recurrent symptoms in the VA 
treatment records and the VA examination.  There is also a 
verified in-service stressor.  Additionally, there is 
evidence that the stressor may have caused PTSD, however, the 
medical evidence of record is insufficient to make a decision 
on whether the veteran's psychiatric disability is related to 
the in-service stressor.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

1.  The RO should make another attempt to 
secure the veteran's service treatment 
records for his period of active duty from 
April 1978 to April 1979.  The RO should 
also ensure that complete copies of the 
veteran's service treatment records for his 
periods of active service from May 1991 to 
July 1991, and June 2000 to April 2002 are 
associated with the claims folder.  

2.  The RO should send the veteran 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. §  
3.159(b).  The letter must:  (a) inform him 
of the information and evidence that is 
necessary to establish entitlement to 
service connection for a bilateral knee 
back disability, including as secondary to 
service-connected herniated disc at L5-S1; 
(b) inform him of the information and 
evidence that VA will seek to provide; and 
(c) inform him of the information and 
evidence he is expected to provide.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  

3.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature and etiology of his bilateral 
knee disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) related to his service 
in the military, including his service-
connected herniated disc at L5-S1.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the veteran's 
pertinent medical history, including a copy 
of this remand, the veteran's service 
medical records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

4.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
whether or not the veteran meets the DSM-IV 
criteria for a diagnosis of PTSD, and if 
so, whether his PTSD is related to the 
October 1978 B-52 crash during his active 
service.  The examiner is specifically 
instructed that the October 1978 B-52 crash 
is the only verified stressor.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  

All indicated studies, tests, and 
evaluations deemed necessary should be 
performed, including psychological testing 
designed to ascertain whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has a 
psychiatric disability as a result of his 
military service.  If a psychiatric 
disability is diagnosed, the examiner must 
specify (1) the verified stressor was 
sufficient to produce PTSD; and (2) whether 
there is a link between the current 
symptoms and the verified in-service 
stressor.  The report should include a 
complete rationale for all opinions 
expressed. 

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

4.  If additional evidence is received, the 
RO should readjudicate the issues on 
appeal.  If the benefits sought remain 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

